Citation Nr: 0524762	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  92-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from July 1965 to July 1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for PTSD.  In March 1994, the Board 
remanded the appeal for further development.  In an April 
1996 decision, the Board denied the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 1997, the Court 
vacated the April 1996 Board decision and remanded it for 
further development.  In February 1998, February 2001, and 
again in October 2003, the Board remanded the appeal for 
further development.  


FINDING OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable in-service 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.304(f) (1996); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in numerous 
documents to include a July 2004 letter fulfill the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Hence, he has had 
ample opportunity to submit pertinent evidence in support of 
his claim.  Additionally, VA, via numerous requests to the 
National Personnel Records Center (NPRC), the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group), and the National Archives has 
obtained the veteran's personnel records and all other 
documentation that could verify the claimed stressors.  
Finally, the record shows that VA obtained and associated 
with the record all medical records identified by the 
veteran, including those held by the Social Security 
Administration as well as arranged numerous VA examinations 
to ascertain whether the veteran had PTSD because of the 
stressors he identified.  The veteran did not have a separate 
VA vocational rehabilitation file.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the Court did not 
intend to invalidate adjudications made prior to the 
provision of VCAA notice.  Id. at 120.  Instead, the veteran 
was found to have the right to be provided the requisite VCAA 
content-complying notice and proper subsequent VA process at 
some time during the appellate process.  Id. at 122-4.  Here, 
while notice of the VCAA was not provided until after the 
rating decision, the veteran was provided more than adequate 
time to respond and provide pertinent evidence.  Therefore, 
to decide the appeal would not be prejudicial error to the 
claimant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The appellant contends that the RO erred by failing to grant 
service connection for PTSD which resulted from his wartime 
experience in Vietnam.  He maintains that, while assigned to 
the 20th and the 197th Engineer Companies he piloted various 
kinds of watercraft, transporting personnel from the 5th 
Special Forces Group in the Mekong Delta for intelligence and 
combat operations.  He contends that the object of the 
intelligence operations in which he participated was the 
capture of enemy soldiers for interrogation and then 
execution.  He maintains that he and three comrades spent a 
night surrounded by Viet Cong near an inlet south of Da Nang; 
that he suffered several left leg shrapnel wounds during that 
incident and a good friend, [redacted] from Washington 
State, was killed; that he had to leave his friend behind in 
order to save the rest of the group; and that that incident 
has been the source of nightmares.  He also reports that the 
shrapnel was removed at a 101st Airborne Division medical 
facility at Phan Rang.  He also contends that he was 
oftentimes next to soldiers who had arms and legs blown off.  
He also reported attempting suicide in Vietnam by taking an 
overdose of sleeping pills.  He says that during his time in 
the Republic of Vietnam he was always afraid of sniper fire, 
booby traps, or a bullet in the back.

In August 1994, in reply to a request for additional stressor 
information, the veteran also reported that all he could 
remember about his friend's death was that his name was [redacted] 
[redacted] of the 20th Combat Engineers; he could not remember 
the date of his death.  He reported that the date of his leg 
wounds was September 1967.  

Thereafter, at a June 1995 VA PTSD examination and at a prior 
June 2004 VA skin examination, the veteran reported that he 
had been wounded by shrapnel in the left thigh and left heel 
in July 1966.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of entitlement to service connection for PTSD, 
the criteria governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997, which is after the veteran filed his claim 
in July 1990.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  

The statement of the case and the supplemental statements of 
the case notified the veteran of the new and old law.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include adequate PTSD symptomatology and an 
independently verified in-service stressor); (ii) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (iii) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (1996).  

Under the new regulations, a grant of service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2004).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressor(s) must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

In this regard, personnel records reveal that the veteran was 
stationed in the Republic of Vietnam from May 1966 to April 
1967 and assigned to the 497th Engineer Company, 87th Engineer 
Battalion (Construction), Cam Ranh Bay.  During that tour, 
his Military Occupational Specialty was Stevedore and his 
principal duty was Harbor Craft Boatswain.  His rank was 
Specialist Fourth Class; he was promoted to Specialist Fifth 
Class in January 1967.  He was authorized to wear the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal with 60 Device, the Good Conduct 
Medal, and two Overseas Service Stripes.

In April 1999, the veteran's representative submitted 
information obtained from the Vietnam War Memorial that a 
Specialist Major Dolton from West Virginia was killed in the 
Republic of Vietnam in January 1967.

In December 2002, service personnel records were received 
from USASCRUR.  In April 2003, unit records were obtained 
from the National Archive.  These records do not include any 
documentation that could confirm the veteran's claim of 
having been assigned to the 20th and the 197th Engineer 
Companies.  They also do not verify the assertion that he was 
trained in the insertion and removal of soldiers serving with 
5th Special Forces Group teams for intelligence and combat 
operations, or that he spent a night surrounded by Viet Cong 
near an inlet south of Da Nang. 

In a May 1999 report of contact, a Decision Review Officer 
(DRO) noted that Specialist Major [redacted] was assigned to 
Battery D, 5th Battalion, 2nd Artillery Division at the time 
of his death.  It was also noted that he was killed when the 
road his tank was driving on collapsed. 

In April 2003, casualty lists, unit records for the 20th 
Engineer Battalion, and Daily Staff Journals for the 20th 
Engineer Battalion and 1st Cavalry Division were received 
from USASCRUR.  The casualty lists and 1st Cavalry Division 
Daily Staff Journals document the death of three men by the 
name of [redacted].  The first was Second Lieutenant [redacted] 
[redacted] who died due to small arms fire while with the 1st 
Cavalry Division in August 1966.  The second was Private 
First Class [redacted] who died after being struck by 
grenade shell fragments while with the 1st Cavalry Division 
in November 1966.  The third was Specialist Major [redacted] who 
died from non-hostile burn injuries in January 1967.  

These records noted that the 20th Engineer Battalion was 
stationed in Ninh Hoa, Nha Trang, and Ban Me Thout from July 
to August 1967 and Pleiku, New Polei Djereng, Ban Blech, and 
the Se San River from November 1966 to January 1977.  The 1st 
Cavalry Division's area of operation included Pleiku and An 
Khe.

In April 2005, VA received a casualty list that showed that 
Second Lieutenant [redacted] was from Massachusetts, Private 
First Class [redacted] was from Illinois, and Specialist [redacted] 
was from West Virginia.  

As to whether the veteran saw combat, the appellant's 
occupational specialty was not one that normally involved 
combat and he did not receive any military citation that 
would verify combat service against the enemy.  Additionally, 
neither the veteran's DD Form 214 nor any other evidence in 
the record indicates combat experience.  See VAOPGCPREC 12-99 
(Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  Therefore, the 
Board concludes that the claimant is not a "combat 
veteran."  Accordingly, his lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements as to the 
occurrence of any of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West.  

As to the claims of having been assigned to the 20th and the 
197th Engineer Companies, piloting watercraft to insert and 
retrieve Special Forces teams for intelligence and combat 
operations, and spending a night surrounded by Viet Cong near 
an inlet south of Da Nang, the RO, using the appellant's 
description of his stressors, contacted NPRC, USASCRUR, and 
the National Archives.  While these agencies provided VA with 
voluminous unit records, as well as other records related to 
the unit he served with while in the Republic of Vietnam, 
none verifies his participation in the incidents he claimed 
he participated.  These records also do not show that he was 
ever assigned to either the 20th and the 197th Engineer 
Companies or the 5th Special Forces Group.  Moreover, while 
he reported service in Da Nang, Cam Ranh Bay, Phan Rang, and 
the Mekong Delta, his service personnel records show that he 
was stationed in Cam Ranh Bay for his entire tour of duty in 
Vietnam. 

As to witnessing the death of his friend [redacted], while 
the records obtained from USASCRUR, the National Archives, 
and the Vietnam War Memorial document the death of three men 
named [redacted] during the time the veteran served in the 
Republic of Vietnam, none of the men served in the claimant's 
unit, and none were from Washington State.  While the 
claimant reported that Mr. [redacted] was killed by Viet Cong 
near an inlet south of Da Nang, USASCRUR reported that the 
1st Cavalry Division's unit of operation was Pleiku and An 
Khe and the DRO reported that the third [redacted] was killed in 
a vehicle accident.  Therefore, none of these men could have 
been killed in a firefight near an inlet south of Da Nang.

As to sustaining shell fragment wounds to the heel and/or 
thigh, the Board acknowledges that the June 2004 VA examiner 
opined that the veteran's heel scars were caused by his 
alleged in-service shell fragment wound injury.  However, 
while the veteran reported that his shell fragment wound was 
treated at a 101st Airborne Division medical facility at Phan 
Rang, his service medical records do not show entries by any 
treatment facility other than the 87th Engineer Battalion 
dispensary.  Additionally, his service personnel records show 
that he was stationed in Cam Ranh Bay for his entire tour of 
duty in Vietnam.  Moreover, the veteran has changed his story 
as to the date that he was injured, that is, he first 
reported in his August 1994 letter that he had received these 
wounds in September 1967, which was four months after his 
service personnel records document his return from Vietnam.  
Finally, service personnel records show that the veteran was 
not awarded the Purple Heart, nor any other medal which would 
corroborate a stressor.  Accordingly, because VA is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion, the Board does not find the June 2004 VA examiner's 
opinion credible.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

As to attempting suicide in Vietnam by taking an overdose of 
sleeping pills, while service medical records document a 
December 1966 incident where the veteran swallowed an unknown 
quantity of pill after consuming 10-12 ounces of bourbon, 
nothing in that record or any other subsequent service 
medical record indicated that he had attempted suicide.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite 
exhaustive efforts by VA to confirm the veteran's 
allegations, no evidence has been uncovered which shows that 
any members of his unit participated in the type of activity 
he has described or witnessed the kind of things described by 
him during the time period he provided.  Although VA 
physicians have accepted the veteran's description of his 
inservice experiences as credible for diagnosing PTSD (see, 
e.g., the November 2004 VA examination), the Board may not 
grant service connection for PTSD in cases such as this 
without supporting evidence of the occurrence of the claimed 
stressors.  Given the lack of supporting evidence required by 
the law, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


